DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
Response to Amendment
It is noted that applicant has amended the claims and added new claims. It is noted that applicant has changed the scope of claim 1 (therefore, all of such previous claims 2-7 that depend upon claim 1) from what was previously examined. Applicant has deleted previously required limitations and added new limitations. However, applicant has failed to specify where each of the amendments are described in the originally filed specification. It is noted that applicant refers to paragraph #s when noting that the specification has been amended. Then applicant refers to pages and line #s of the specification when attempting to specify where the claims are supported in the specification. However, there are no such line numbers in the specification of 2/24/20. On page 48 of the specification that includes paragraphs 235-238, the examiner fails to locate that referenced by applicant. The same is applicable to the other referenced pages and line #s. Therefore, the examiner fails to locate support for the recitations. For example, the examiner fails to locate any description of independent attachments as provided for in claim 13. Therefore, the claims appear to be directed to new matter. Therefore, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no description of the dispensing enclosure 706 and connecting tube 744 being elements of the dispensing head 708 (claim 1); the device comprising a plurality of jet tips 740, yet only a single connecting tube 744 as provided for in claim 6 (as described in the specification and shown in the figure 30 each of the jet tips 740 are connected to the enclosure 706 via respective, corresponding tube 744; however while such tubes 744 are elements of the invention that connect the jet tips to the enclosure, they are not described nor illustrated as being elements of the dispensing head 708 as claimed); the scope of claims 2 and 11-13 as drafted. See 112 rejection below. The examiner fails to locate support for the claims as presented.  The claims as drafted are not consistent with the specification and drawings. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

The claims are directed to an apparatus not a process of use. Although the claim mentions a liquid, no liquid is positively claimed as an element of the invention. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The liquid is a material intended be worked upon. 
It is noted that the terms “contact” and “non-contact” dispensing units are not necessarily mutually exclusive. There is no structural distinction. There is nothing precluding a non-contact dispensing unit in a process of contact dispensing and vice versa. A pipette tip can be used in both and pipette tip could be a “jet” tip and vice versa.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, it is unclear if applicant intends for the “a first z-axis track” and “a second z-axis track” to be elements of the claims the invention (elements of the gantry, or any further element of the dispensing head. As presently drafted, the language of the claim does not require that the first and second z-axis tracks be elements of the gantry nor dispensing head. It is noted that reciting that a previously claimed element is attached to and configured to move along a further, latter structure that has not been previously claimed as element of the invention does not require the latter to be elements of the claimed invention. An element can be recited as being attached to a further structure that is not necessarily an element of the claimed the invention.
It is noted that applicant’s specification, US publication states, “…dispensing head 708 includes first z-axis track 746 with rails 748…” and “[d]ispensing head 708 also includes second z-axis track 754 with rail 756…. (paragraph 0253).   Therefore, both the a first z-second axis and 
It is noted that the clause “and at least one of the first z-axis track and the second z-axis track is attached to the y-axis track of the gantry” is directed to alternatives. Therefore, even if applicant amends the claim to clearly require that both the first and second z-axis tracks are elements of the invention, only one of the first or second z-axis tracks is required to be attached to the y-axis track of the gantry. However, is noted that   FIGS. 30, 31A, 31B, and 31C, all illustrate both the first z-axis track 754 and second 746 being present. However, there is no illustration of either being alternatively attached to y-axis track of the gantry. Therefore, it is unclear how one or the other is attached the y-axis of the gantry as claimed. Clarification is requested.
It is noted that claim  1 recites that the dispensing enclosure and connecting tube are elements of  this dispensing head. This is not consistent with the specification and drawings. 
As to claim 2, it is unclear if applicant is attempting to establish that both the dispensing head and the dispensing enclosure can (1) move simultaneously on the same x-axis track; (2) move simultaneously on the y-axis track; (3) each one of the dispensing head and dispensing enclosure simultaneous move on the x-axis track and y-axis track; or (4) both simultaneously along both the x-axis track and y-axis track. Clarification is requested.  It is noted that the publication only provides for…” dispensing enclosure 706 and dispensing head 708 can move simultaneously along gantry y-axis track 704.” (paragraphs 0243 and 54 of the publication). 
Furthermore, it is noted that claim 1 establishes that the dispensing enclosure is an element of the dispensing head. Therefore, it is the dispensing head and it would appear that dispensing enclosure would move along with the dispensing head that it defines. Therefore, the claim is unclear and not consistent with that of claim 1 nor the specification.
As to claim 6, it is unclear how the invention can comprise a plurality of jet tips and only a single connecting tube as provided for in claim 1. The scope of the claim is not consistent with the specification and drawings.  
As to claims 7 and 11-16, it is unclear how the invention can be defined relative to the first z-axis track and second z-axis track, because as noted above such tracks are not positively claimed as elements of the invention. See explanations above.
As to claim 14, it is unclear what is structurally meant by “held stationary” because the phrase does not provide for a clear structural nexus/connection between the one end and any other element of the invention. If applicant intends for the one end of the cable carrier to be stationary attached/anchored to specific structure of the invention, then the claim should clearly provide for such.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, dispensing head comprising a dispensing disclosure and connecting tube, the alternative attachments of the phrase “and at least one of the first z-axis track and the second z-axis track is attached to the y-axis track of the gantry”; as well as the different configurations/attachments as provided for in claims 11-13; one or more gas shock and gear train of claim 16; and a plurality of jet tips being present, but only 1 connecting tube as provided for in claim 6 in view of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See remarks above. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Ueda, US 2006/0093530.
Ueda discloses a dispensing device comprising a gantry comprising an x-track 94-97; y axis track 90-93 (paragraph 0047; figures 1-2); dispensing head attached to and movable along the x and y tracks, the dispensing head 20 comprises two dispensing units 22 (either of which can be referred to as contact or non-contact dispensing units, each unit includes a pipette tip 151 (jet tip) (figures 1-2, paragraphs 0038, 0033-34); the jet tip is connected via a tube 22a to a pump portion 22a (dispensing enclosure/pressure reservoir simultaneously movable with the dispensing head; metering pump) (Figure 10, paragraph 0057); each dispensing unit 22 is movable along respective plurality of first and second z-axis tracks 23 that are connected to the x and y axis tracks. (paragraph 0038, Figures 1-2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798